NUMBER 13-20-00330-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


RIO GRANDE REGIONAL HOSPITAL, INC.,
HCA HEALTH SERVICES OF TEXAS, INC.,
AND RESOURCES CORPORATION OF
AMERICA & RECOVERY OF TEXAS, LLC,                                      Appellants,

                                         v.

ESTHER AKINDAYOMI, ET AL.,                                              Appellees.



              On Petition for Permissive Appeal from the
         464th Judicial District Court of Hidalgo County, Texas.



                                     ORDER
            Before Justices Benavides, Hinojosa, and Tijerina
                            Order Per Curiam

      Rio Grande Regional Hospital, Inc., HCA Health Services of Texas, Inc., Resource

Corporation of America & Recovery of Texas, LLC, and Esther Akindayomi, et al. filed a
joint petition for permissive appeal on August 6, 2020. See generally TEX. R. APP. P. 28.3.

The parties agree that all requirements for a permissive appeal have been met. Rio

Grande Regional Hospital, Inc., HCA Health Services of Texas, Inc., and Resource

Corporation of America & Recovery of Texas, LLC request permission to appeal the trial

court’s judgment, and Esther Akindayomi, et al. request permission to cross-appeal.

       The Court, having examined and fully considered the petition for permissive appeal

is of the opinion that the petition should be granted. Accordingly, we GRANT permission

to appeal. Thus, a notice of appeal and a notice of cross-appeal are deemed to have been

filed on this date. See id. R. 28.3(k); see also id. 25.1 (c) (“A party who seeks to alter the

trial court’s judgment or other appealable order must file a notice of appeal.”). The appeal

will be governed by the rules for accelerated appeals. See id. R. 28.1 (“The deadlines

and procedures for filing the record and briefs in an accelerated appeal are provided in

Rules 35.1 and 38.6.”).

       We direct the Clerk of the Court to file a copy of this order with the trial court clerk.

See id. R. 28.3(k).

       IT IS SO ORDERED.

                                                                         PER CURIAM


Delivered and filed the
3rd of December, 2020.




                                               2